Citation Nr: 0309829	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1947 to September 
1948, and from February 1951 to February 1954.  The veteran 
died on August 8, 1998.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

Subsequent to the veteran's death, the RO granted accrued 
benefits, to be paid for the prior two year period, to the 
veteran's widow, the appellant in this case, for service-
connected status post coronary artery bypass graft and 
myocardial infarction, rated as 100 percent disabling; and 
chronic obstructive pulmonary disease, rated as 100 percent 
disabling; both were granted on the basis of being secondary 
to tobacco use of service origin.

The appellant provided testimony before the undersigned 
Veterans Law Judge at the RO in November 2001, a transcript 
of which is of record.  

There are also several documents in the file that reflect 
that the appellant wished to withdraw her claim for 
dependency and indemnity compensation (DIC) benefits, but 
nevertheless the appeal continued.  This needs to be 
clarified. 




REMAND

In February 2002, the Board also undertook additional 
development on the appellant's claim of entitlement to 
service connection for the cause of death, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
Specifically, the Board sought additional clinical records 
from various sources. 

In July 2003 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  On 
several other occasions thereafter, inquiries were sent by 
the Board to various care-givers from whom records were 
sought; in several instances, records were obtained as a 
result thereof.  On each occasion, the appellant was informed 
as to whom the Board was contacting and for what records.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In response to the March 2003 development action, the Board 
received several packets of clinical records of which the 
appellant was apprised.  She indicated in February 2003 that 
she had nothing further to add.  However, this evidence has 
not been considered by the RO.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO 
should ask the appellant to clarify 
what she has expressed previously in 
writing on several occasions, namely 
that she wished to withdraw her DIC 
claim.

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

3.  The RO should readjudicate the 
issue of entitlement to service 
connection for the cause of the 
veteran's death.  This should include 
consideration of all evidence of 
record, including the evidence added 
to the record since the most recent 
Supplemental Statement of the Case.  

4.  If the benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant action taken on the 
claim for benefits, to include a 
summary of the evidence and all 
applicable law and regulations 
pertaining to the claim currently on 
appeal.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is 
required of the appellant until she is 
notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

